Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application appears to be a division of Application No. 16578629 (ABN), filed 09/23/19.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.  This application is fully supported by ‘629.
The examiner urges further amend the claimed alkyl group in claim 1 as defined in instant pgpub [0018] to overcome the below rejections: “the structure can comprise two types of alkyl groups, one terminated with ammonium groups and the other with hydrophobic alkyl chains”.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5,  and 7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 20180194892).
Fujimoto (claims, abs., examples fig.13, 207, 283-285) discloses a method of producing cationic polyphenylene via an alkyl chloride containing polyphenylene and trimethyl amine:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fujimoto implies the reaction temperature <80 °C, because benzyl ammonium cation would degrade. 
	The disclosed methylene chloride substituent can be considered as the claimed alkyl group.

Claim(s) 1-4 and 6-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbs et al. (J. of Polym. Phys.) listed on IDS.
Fujimoto (claims, abs., scheme, Pg. 1736-1742) discloses a method of producing cationic polyphenylene via an alkyl chloride containing polyphenylene and N-methylimidazole at 50-80 °C:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The disclosed methylene Bromide substituent can be considered as the claimed alkyl group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 20180194892) or Hibbs et al. (J. of Polym. Phys.) listed on IDS.
Disclosure of Fujimoto and Hibbs is adequately set forth in ¶1-2 and is incorporated herein by reference.  
Although the reference fails to incorporate additional methylene linkage, -CH2-, in the end group, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed polymer having octyl substituent with additional methylene in the substituent end group.  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766